DELAWARE GROUP® INCOME FUNDS Delaware Extended Duration Bond Fund (the “Fund”) Supplement to the Fund’s Summary Prospectus dated November 29, 2013 Effective as of the date of this supplement, the following replaces the information in the section entitled “Who manages the Fund? – Investment manager” and supersedes the information contained in the supplement dated June 19, 2014: Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Fund Roger A. Early, CPA, CFA Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2007 Paul A. Matlack, CFA Senior Vice President, Senior Portfolio Manager, Fixed Income Strategist December 2012 Craig C. Dembek, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst December 2012 John P. McCarthy, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst December 2012 Kashif Ishaq Senior Vice President, Head of Investment Grade Corporate Bond Trading November 2013 J. David Hillmeyer, CFA Vice President, Senior Portfolio Manager November 2014 Michael G. Wildstein, CFA Vice President, Senior Portfolio Manager November 2014 Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated November 6, 2014.
